DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 10 – 16 of the Applicant’s Remarks, filed on 5/17/2021, with respect to the limitation of “a channel-shaped end support with a first support portion of the end support…..constrained by the third support portion only within one plane” recited in claims 1, 13, and 18 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James C. Watson on May 19, 2021.
The application has been amended as follows: 
The paragraph [0069] of the Specification is amended as below:
[0069]    	In an example, the third support portion 604 of the end support 316 can extend between the first support portion 600 and the second support portion 602.  The third support portion 604 can extend substantially perpendicular to at least one of the first support portion 600 and the second support portion 602.  The third support portion 604 can be attached to the first support portion 600 and the second support portion 602.  In this way, the third support portion 604 can maintain a relative position of the first support portion 600 with respect to the second support portion 602, such as by positioning the first support portion 600, second support portion 602, and the third support portion 604 to form a channel-shaped end support 316, as shown in FIG. 6.  The third support portion 604 can be attached to the first support portion 600 and the second support portion 602 in any number of ways, such as by being formed a single composite piece (e.g., as illustrated), by mechanical fasteners, adhesives or welding, etc.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the allowable subject matter discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884